



Exhibit 10.2


g88723ke01i001.jpg [g88723ke01i001.jpg]
 
INOVALON HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
You (the “Grantee”) have been granted an award of restricted stock units (the
“Restricted Stock Units”, the “Units” or the “Award”), subject to the terms and
conditions of this Notice of Restricted Stock Unit Award (the “Notice”), the
Inovalon Holdings, Inc. 2015 Omnibus Incentive Plan, as amended from time to
time (the “Plan”) and the Restricted Stock Unit Agreement (the “Agreement”)
attached hereto, as follows. Unless otherwise defined in this Notice,
capitalized terms will have the same meaning as given to them in the Plan.



--------------------------------------------------------------------------------

Date of Award
 
 
 
 
 
 
 
Vesting Commencement Date
 
 
 
 
 
 
 
Total Number of Restricted
Stock Units Awarded
 
 
 

--------------------------------------------------------------------------------



Vesting Schedule:
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Agreement and the Plan, the Units will “vest” in accordance with the
following schedule (the “Vesting Schedule”):
100% of the Shares (rounding up for any fractional shares) will vest on the
first anniversary date of the Date of Award.
However, in the event of a Corporate Transaction:
(a)
for the Units that are Assumed or Replaced as part of the Corporate Transaction,
the Units will become fully vested immediately upon termination of Grantee’s
Continuous Service if, within 12 months after the Corporate Transaction, the
Continuous Service is terminated by the successor company or the Company without
Cause or voluntarily by Grantee with Good Reason.

(b)
for the Units that are neither Assumed nor Replaced, the Units will
automatically become fully vested immediately prior to the specified effective
date of the Corporate Transaction, provided that Grantee’s Continuous Service
has not terminated prior to this date.



In addition, in the event of a Change of Control, the Units will become fully
vested immediately upon termination of Grantee’s Continuous Service if, within
12 months after the Corporate Transaction, the Continuous Service is terminated
by the Company without Cause or voluntarily by Grantee with Good Reason.





--------------------------------------------------------------------------------





During any authorized leave of absence, the vesting of the Units as provided in
this Notice will be suspended (to the extent permitted under Section 409A of the
Code) after the leave of absence exceeds a period of three (3) months. Vesting
of the Units will resume upon Grantee’s termination of the leave of absence and
return to service to the Company or a Related Entity. The Vesting Schedule of
the Units will be extended by the length of the suspension.
For purposes of this Notice and the Agreement, the term “vest” will mean, with
respect to any Units, that the Units are no longer subject to forfeiture to the
Company. If Grantee would become vested in a fraction of a Unit, the Unit will
not vest until Grantee becomes vested in the entire Unit.
Except as provided above in connection with a Corporate Transaction or a Change
in Control, vesting will cease upon the date Grantee terminates Continuous
Service for any reason, including death or Disability, and any unvested Units
held by Grantee upon the termination of Grantee’s Continuous Service will
immediately be forfeited and deemed reconveyed to the Company and the Company
will thereafter be the legal and beneficial owner of the reconveyed Units and
will have all rights and interest in or related to these Units without further
action by Grantee.
The Award will be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction or Change in Control. The Award will be subject
to Section 10 of the Plan in the event of certain changes in capitalization.
GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS WILL VEST, IF AT ALL, ONLY DURING
THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN (AND NOT DUE TO GRANTEE’S BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES UNDER THIS NOTICE). GRANTEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, WILL CONFER UPON
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE,
NOR WILL IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND
WITH OR WITHOUT NOTICE. GRANTEE ACKNOWLEDGES THAT UNLESS GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR A COMPANY RELATED ENTITY TO THE
CONTRARY, GRANTEE’S STATUS IS AT WILL.
Grantee acknowledges receipt of a copy of the Plan and the Agreement, represents
that he or she is familiar with the terms and provisions of both, and hereby
accepts the Award subject to all of the terms and provisions this Notice, the
Plan and the Agreement. Grantee has reviewed this Notice, the Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Notice and fully understands all provisions of this
Notice, the Agreement and the Plan. Grantee further agrees and acknowledges that
this Award is a non-elective arrangement pursuant to Section 409A of the Code
and that, because of this Award is a non-elective arrangement, Grantee cannot
elect to defer the receipt of Shares under this Award.
Grantee further acknowledges that, from time to time, the Company may be in a
“blackout period” and/or subject to applicable federal securities laws that
could subject Grantee to liability for engaging in any transaction involving the
sale of the Company’s Shares. Grantee further acknowledges and agrees that,
prior to the sale of any Shares acquired under this Award, it is Grantee’s
responsibility, and not the Company’s, to determine whether or not the sale of
Shares will subject Grantee to liability under insider trading rules or other
applicable federal securities laws.





--------------------------------------------------------------------------------





The Company may, in its sole discretion, decide to deliver this Notice, the
Agreement, the Plan and the Plan prospectus (collectively, the “Plan Documents”)
by electronic means or request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive these documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
Grantee acknowledges that Grantee has access to the Company’s intranet and has
received either paper or electronic copies of the Plan Documents.
Grantee hereby agrees that all questions of interpretation and administration
relating to this Notice, the Plan and the Agreement will be resolved by the
Administrator in accordance with Section 7 of the Agreement. Grantee further
agrees to the venue and jurisdiction selection in accordance with Section 10 of
the Agreement. Grantee further agrees to notify the Company upon any change in
his or her residence address indicated in this Notice.


[Signatures on Next Page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.
 
 
 
INOVALON HOLDINGS, INC.
 
 
 
a Delaware Corporation
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
Keith R. Dunleavy, MD
 
 
 
 
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
"Grantee"
 
 
 
 
 
Dated:
 
 
Signed:
 
 
 
 
 
 
 
 
Grantee's Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



        





--------------------------------------------------------------------------------







g88723ke01i001.jpg [g88723ke01i001.jpg]
 
INOVALON HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
1.
Issuance of Units. Inovalon Holdings, Inc., a Delaware corporation (the
“Company”), hereby issues to Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (“Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (“Units”),
subject to the Notice, this Restricted Stock Unit Agreement (“Agreement”) and
the terms and provisions of the Inovalon Holdings, Inc. 2015 Omnibus Incentive
Plan, as amended from time to time (“Plan”), which is incorporated into this
Agreement by this reference. Unless otherwise defined in this Agreement,
capitalized terms will have the same meaning as given to them in the Plan.



2.
Transfer Restrictions. The Units may not be transferred in any manner other than
by will or by the laws of descent and distribution.



3.
Conversion of Units and Issuance of Shares.



(a)
General. Subject to Sections 3(b) and 3(c) below, one share of Common Stock
will, upon Vesting, be issuable for each Unit subject to the Award (“Shares”).
Unless Grantee has elected to defer issuance of all or a portion of the Shares
pursuant to a timely deferral election on a form provided by the Company (a
“Deferral Election Form”) (in which case the Deferral Election Form will control
the timing of issuance of any deferred Shares), immediately after Vesting, or as
soon as administratively feasible, the Company will transfer the appropriate
number of Shares to Grantee after satisfaction of any required tax or other
withholding obligations. Any fractional Unit remaining after the Award is fully
vested will be discarded and will not be converted into a fractional Share.
Notwithstanding the foregoing, unless Grantee has elected to defer issuance of
all or a portion of the Shares pursuant to a timely Deferral Election Form (in
which case the Deferral Election Form will control the timing of issuance of any
deferred Shares), the relevant number of Shares will be issued no later than
sixty (60) days following vesting. Effective upon the consummation of a
Corporate Transaction, the Award will terminate unless it is Assumed in
connection with the Corporate Transaction.



(b)
Delay of Conversion. The conversion of the Units into Shares under Section 3(a)
above may be delayed by the Company in the event the Company reasonably
anticipates that the issuance of Shares would constitute a violation of federal
securities laws or other Applicable Law. If the conversion of the Units into
Shares is delayed by the provisions of this Section 3(b), the conversion of the
Units into Shares will occur at the earliest date at which the Company
reasonably anticipates issuing Shares will not cause a violation of federal
securities laws or other Applicable Law. For purposes of this Section 3(b), the
issuance of Shares that would cause inclusion in gross income or






--------------------------------------------------------------------------------





the application of any penalty provision or other provision of the Code is not
considered a violation of Applicable Law.


(c)
Delay of Issuance of Shares. The Company will delay the issuance of any Shares
under this Section 3 or a deferral election form executed by Grantee to the
extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating
to payments made to certain “specified employees” of certain publicly-traded
companies). In the event the Company does delay the issuance of any Shares under
this Section 3, any Shares to which Grantee would otherwise be entitled during
the six (6) month period following the date of Grantee’s termination of
Continuous Service will be issuable on the first business day following the
expiration of this six (6) month period.



4.
Right to Shares. Grantee will not have any right in, to or with respect to any
of Shares (including any voting rights or rights with respect to dividends paid
on the Common Stock) issuable under the Award until the Award is settled by the
issuance of the Shares to Grantee.



5.
Taxes.



(a)
Tax Liability. Grantee is ultimately liable and responsible for all taxes owed
by Grantee in connection with the Award, regardless of any action the Company or
any Related Entity takes with respect to any tax withholding obligations that
arise in connection with the Award. Neither the Company nor any Related Entity
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with any aspect of the Award, including the grant,
vesting, assignment, release or cancellation of the Units, the delivery of
Shares, the subsequent sale of any Shares acquired by Grantee upon vesting and
the receipt of any dividends or dividend equivalents by Grantee. The Company
does not commit and is under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability.



(b)
Payment of Withholding Taxes. Prior to any event in connection with the Award
(e.g., vesting) that the Company determines may result in any tax withholding
obligation, whether United States federal, state, local or non-U.S., including
any social insurance, employment tax, payment on account or other tax-related
obligation (the “Tax Withholding Obligation”), Grantee must arrange for the
satisfaction of the minimum amount of the Tax Withholding Obligation in a manner
acceptable to the Company. At any time not less than five (5) business days (or
fewer number of business days as determined by the Administrator) before any Tax
Withholding Obligation arises (e.g., a vesting date), Grantee may elect to
satisfy Grantee’s Tax Withholding Obligation that the Company determines is
sufficient by (i) wire transfer to such account as the Company may direct, (ii)
delivery of a certified check payable to the Company, (iii) directing the
Company to withhold from those Shares otherwise issuable to Grantee the whole
number of Shares sufficient to satisfy the minimum applicable Tax Withholding
Obligation or (iv) such other means as specified from time to time by the
Administrator. Grantee acknowledges that the withheld Shares may not be
sufficient to satisfy Grantee’s minimum Tax Withholding Obligation. Accordingly,
Grantee agrees to pay to the Company or any Related Entity as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above. If Grantee does not make such arrangements, the Company may, at
its sole election, satisfy Grantee’s Tax Withholding Obligation in accordance
with clause (i) below.



(i)
By Sale of Shares. Grantee’s acceptance of this Award constitutes Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company






--------------------------------------------------------------------------------





for this purpose to, upon the exercise of Company’s sole discretion, sell on
Grantee’s behalf a whole number of Shares from those Shares issuable to Grantee
as the Company determines to be appropriate to generate cash proceeds sufficient
to satisfy the minimum applicable Tax Withholding Obligation (“Tax Obligation
Sale”). These Shares will be sold on the day the Tax Withholding Obligation
arises (e.g., a vesting date) or as soon thereafter as practicable. Grantee will
be responsible for all broker’s fees and other costs related to a Tax Obligation
Sale, and Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any Tax Obligation Sale. To the
extent the proceeds of a Tax Obligation Sale exceed Grantee’s minimum Tax
Withholding Obligation, the Company agrees to pay the excess in cash to Grantee.
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for a Tax Obligation Sale at any particular price, and that the proceeds
of any Tax Obligation Sale may not be sufficient to satisfy Grantee’s minimum
Tax Withholding Obligation. Accordingly, Grantee agrees to pay to the Company or
any Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by a Tax Obligation Sale.


The Company or a Related Entity also may satisfy any Tax Withholding Obligation
by offsetting any amounts (including, but not limited to, salary, bonus and
severance payments) payable to Grantee by the Company and/or a Related Entity.
Furthermore, in the event of any determination that the Company has failed to
withhold a sum sufficient to pay all withholding taxes due in connection with
the Award, Grantee agrees to pay the Company the amount of the deficiency in
cash within five (5) days after receiving a written demand from the Company to
do so, whether or not Grantee is an employee of the Company at that time.
6.
Entire Agreement; Governing Law. The Notice, the Plan, this Agreement and, if
applicable, any Deferral Election Form pertaining to this Award, constitute the
entire agreement of the parties with respect to the subject matter of this
Agreement and supersede in their entirety all prior undertakings and agreements
of the Company and Grantee with respect to the subject matter of this Agreement,
and may not be modified adversely to Grantee’s interest except by means of a
writing signed by the Company and Grantee. The Notice, this Agreement and, if
applicable, any Deferral Election Form pertaining to this Award, are to be
construed in accordance with and governed by the internal laws of the State of
Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties. Should any provision
of the Notice, the Plan, this Agreement or, if applicable, any Deferral Election
Form pertaining to this Award, be determined for any reason to be illegal,
invalid or unenforceable, it is the specific intent of the parties that the
provision will be modified to the minimum extent necessary to make it or its
application valid and enforceable and will be enforced to the fullest extent
allowed by law and the other provisions of the Notice, the Plan, this Agreement
and, if applicable, any Deferral Election Form pertaining to this Award, will
nevertheless remain effective and will remain enforceable.



7.
Construction. The captions used in the Notice and this Agreement are inserted
for convenience and will not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
will include the plural and the plural will include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.



8.
Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan, this Agreement or, if
applicable, any Deferral Election Form pertaining to this Award, will be
submitted by Grantee or by the Company to the Administrator. The resolution of
the question or dispute by the Administrator will be final and binding on all
persons.






--------------------------------------------------------------------------------







9.
Venue and Jurisdiction. The parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan, this Agreement or, if
applicable, any Deferral Election Form pertaining to this Award, will be brought
in the United States District Court for Delaware (or should the court lack
jurisdiction to hear the action, suit or proceeding, in a Delaware state court)
and that the parties will submit to the jurisdiction of the court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any suit, action or proceeding brought
in the court.



10.
Notices. Any notice required or permitted hereunder will be given in writing and
will be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to any other address as a party
may designate in writing from time to time to the other party.



11.
Language. If Grantee has received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control,
unless otherwise prescribed by Applicable Law.



12.
Amendment and Delay to Meet the Requirements of Section 409A. Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of Grantee, may amend or modify this Agreement in any manner
and delay the issuance of any Shares issuable pursuant to this Agreement to the
minimum extent necessary to meet the requirements of Section 409A of the Code as
amplified by any Treasury regulations or guidance from the Internal Revenue
Service as the Company deems appropriate or advisable. In addition, the Company
makes no representation that the Award will comply with Section 409A of the Code
and makes no undertaking to prevent Section 409A of the Code from applying to
the Award or to mitigate its effects on any deferrals or payments made in
respect of the Units. Grantee is encouraged to consult a tax adviser regarding
the potential impact of Section 409A of the Code.







END OF AGREEMENT









